Order entered September 3, 2020




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                   No. 05-20-00456-CV

                       GAREN KEITH WYATT, Appellant

                                          V.

                    TURBO RESTAURANTS, LLC, Appellee

                On Appeal from the 160th Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-00019

                                        ORDER

      The reporter’s record in this case is overdue. By postcard dated July 7,

2020, we notified Court Reporter Gina Udall that the reporter’s record was overdue

and directed her to file he record within thirty days. To date, Ms. Udall has not

filed the reporter’s record nor otherwise corresponded with the Court regarding the

status of the reporter’s record.

      Accordingly, we ORDER Gina Udall to file, within TWENTY DAYS of

the date of this order, either (1) the reporter’s record, (2) written verification that
appellant has not requested preparation of the reporter’s record, or (3) written

verification that appellant has not paid for or made arrangements to pay for the

reporter’s record. We notify appellant that if we receive verification he has not

requested the record, or has failed to pay for or make arrangements to pay for the

reporter’s record, we will order the appeal submitted without the reporter’s

record. See Tex. R. App. P. 37.3(c).

      We DIRECT the Clerk to send copies of this order to:

      Honorable Aiesha Redmond
      Presiding Judge
      160th Judicial District Court

      Gina Udall
      Official Court Reporter
      160th Judicial District Court

      All parties


                                            /s/   BILL WHITEHILL
                                                  JUSTICE